NUMBER 13-10-00050-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


LUCIANO HERNANDEZ, JR.,                                                   Appellant,

                                          v.

PANKAJKUMAR G. SHAH, M. D.
A/K/A PANKAJ G. SHAH, M. D. AND
SHAH EYE CENTER, P. A.,                                                   Appellee.


              On appeal from the County Court at Law No. 6
                       of Hidalgo County, Texas.


                        MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Benavides and Vela
                   Memorandum Opinion Per Curiam

      Appellant, Luciano Hernandez, Jr., attempted to perfect an appeal from a judgment

entered by the County Court at Law No. 6 of Hidalgo County, Texas, in cause number CL-

05-1749-F. Judgment in this cause was signed on September 30, 2009. A motion for new
trial was filed on October 30, 2009. Pursuant to Texas Rule of Appellate Procedure 26.1,

appellant=s notice of appeal was due on December 29, 2009, but was not filed until January

6, 2010.

       A motion for extension of time is necessarily implied when an appellant, acting in

good faith, files a notice of appeal beyond the time allowed by rule 26.1, but within the

fifteen-day grace period provided by rule 26.3 for filing a motion for extension of time. See

Verburgt v. Dorner, 959 S.W.2d 615, 617-18, 619 (1997) (construing the predecessor to

Rule 26). However, appellant must provide a reasonable explanation for the late filing: it

is not enough to simply file a notice of appeal. Id.; Woodard v. Higgins, 140 S.W.3d 462,

462 (Tex. App.BAmarillo 2004, no pet.); In re B.G., 104 S.W.3d 565, 567 (Tex. App.BWaco

2002, no pet.).

       On February 9, 2010, the Clerk of this Court notified appellant of this defect so that

steps could be taken to correct the defect, if it could be done. Appellant was advised that,

if the defect was not corrected within ten days from the date of receipt of this Court=s letter,

the appeal would be dismissed. To date, no response has been received from appellant

providing a reasonable explanation for the late filing of the notice of appeal.

       The Court, having examined and fully considered the documents on file, appellant=s

failure to timely perfect his appeal, and appellant=s failure to respond to this Court=s notice,

is of the opinion that the appeal should be dismissed for want of jurisdiction. Accordingly,
the appeal is hereby DISMISSED FOR WANT OF JURISDICTION. See TEX . R. APP. P.

42.3(a)(c).



                                                   PER CURIAM

Delivered and filed the 8th
day of April, 2010.




                                               2